DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to communications: RCE filed on 9/9/2021.
Claims 1, and 5-16 and 20-34 are pending. Claims 1, 16, and 31 are independent. Claims 2-4 and 17-19 are canceled. Claims 32-34 are newly added.
The previous rejection of claims 1-3, and 5-18 and 20-31 under 35 USC § 103 have been withdrawn in view of the amendment.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-16, and 20-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meaney et al. (US 2013/0073964) in view of Khan et al. (US 9,323,438).


causing to display on a display device, by one or more hardware processors executing a media editing application, a graphical user interface (GUI) including a timeline (Meaney fig. 6 para[0109], displays GUI with timeline); 
causing to display on the timeline, by the one or more hardware processors, a first lane including a media object (Meaney et al. para[0109], displays multiple lanes including a “spine” for media objects);
causing to display on the timeline, by the one or more hardware processors, a second lane including a first caption or subtitle object (Meaney para[0109], displays secondary lanes, para[0129], lanes contain objects including subtitles); and 
anchoring, by the one or more hardware processors, the media object to the caption or subtitle object in the timeline (Meaney para[0167], anchors object to clip),
Meaney et al. does not explicitly disclose wherein the anchoring comprises displaying an anchor indicator indicating that the media object and the first caption or subtitle object can be concurrently manipulated as a single group of objects in the timeline;
Receiving, by the one or more hardware processors through an input interface, an input; and
Responsive to the input, causing, by the one or more hardware processors, the media object and the first caption or subtitle object to concurrently move together to a different position on the timeline.
However Khan et al. substantially disclose wherein the anchoring comprises displaying an anchor indicator indicating that the media object and the first caption or subtitle object can be concurrently manipulated as a single group of objects in the timeline (Kahn et al. fig 12 col20 ln46-54, displays anchor indicator);
Receiving, by the one or more hardware processors through an input interface, an input (Khan et al. col20 ln46-54, select multiple object to move together); and
Khan et al. col20 ln55-60,  concurrently moves two or objects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the role assignment method of Meaney et al. with the anchoring method of Khan et al. in order to preserve timing between media objects (Khan et al. col4 ln7-18).

In regards to claim 5, Meaney et al. as modified by Khan et al. substantially discloses the method of claim 4, further comprising: 
receiving, by the input interface, a second input  (Meaney et al. para[0086]); and 
responsive to the second input, causing the second lane to be hidden from view in the timeline (Meaney et al. para[0090]).

In regards to claim 6, Meaney et al. as modified by Khan et al. substantially discloses the method of claim 1, further comprising: 
receiving, by the input interface, a first selection input directed to the media object  (Meaney et al. para[0171]); 
responsive to the first selection input, determining a time range in the media object (Meaney et al. para[0173]); 
receiving, by the input interface, a caption or subtitle object editing input (Meaney et al. para[0131]); 
responsive to the caption or subtitle object editing input, causing a caption or subtitle object editing interface to be displayed in the GUI (Meaney et al. para[0209]); and 
receiving third text entry input entering text into a text field of the caption or subtitle object editing interface (Meaney para[0226]).

In regards to claim 7, Meaney et al. as modified by Khan et al. substantially discloses the method of claim 1, further comprising: 
receiving, by the input interface, a second input removing the anchor between the media object and the first caption or subtitle object (Meaney et al. para[0116]); 
receiving, by the input interface, third input selecting a second media object in the first lane (Meaney et al. para[0116]); 
anchoring the first caption or subtitle object to the second media object (Meaney et al. para[0167]); and 
causing to display an anchor indicator on the timeline, the anchor indicator visually indicating the anchoring of the first caption or subtitle object to the second media object (Meaney et al. fig. 14 para[0180]).

In regards to claim 8, Meaney et al. as modified by Khan et al. substantially discloses the method of claim 1, further comprising: 
causing the first caption or subtitle object to be verified according to one or more formatting rules (Meaney para[0130]-[0131]); 
determining that the first caption or subtitle object does not comply with at least one rule (Meaney para[0130]-[0131]); and 
causing to display visual feedback in the timeline indicating a verification error (Meaney para[0130]-[0131]).

In regards to claim 9, Meaney et al. as modified by Khan et al. substantially discloses the method of claim 8, wherein the verification error is caused by the first caption or subtitle object overlapping in time with at least one other caption or subtitle object in the second lane (Khan et al. col27 ln58 to col28 ln7); 
Khan et al. col28 ln8-28); 
responsive to the resizing, determining that the error has been fixed (Khan et al. col28 ln59 to col29 ln3); and 
causing to display visual feedback in the timeline indicating that the verification error has been fixed (Khan et al. col28 ln59 to col29 ln3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the role assignment method of Meaney et al. with the anchoring method of Khan et al. in order to preserve timing between media objects (Khan et al. col4 ln7-18).

In regards to claim 10, Meaney et al. as modified by Khan et al. substantially discloses the method of claim 1, further comprising: 
receiving a compound object including a plurality of caption or subtitle objects (Meaney et al. para[0121]); 
receiving, by the input interface, a second input (Meaney et al. para[0011]); 
responsive to the second input, extracting the plurality of caption or subtitle objects from the compound object (Meaney et al. para[0219]); and 
placing the extracted plurality of caption or subtitle objects in the first lane on the timeline (Meaney et al. fig. 29, para[0266]).

In regards to claim 11, Meaney et al. as modified by Khan et al. substantially discloses the method of claim 10, further comprising: 
causing to display in the GUI a compound object and a glyph or other visual indicator indicating that the compound object includes one or more caption or subtitle objects (Meaney et al. para[0237], [0219]).

In regards to claim 12, Meaney et al. as modified by Khan et al. substantially discloses the method of claim 1, further comprising: 
receiving, by the input interface, a second input (Meaney et al. para[0011]); and 
responsive to the second input, displaying a plurality of editing controls for editing the first caption or subtitle object (Meaney et al. para[0219]).

In regards to claim 13, Meaney et al. as modified by Khan et al. substantially discloses the method of claim 1, further comprising: 
receiving, by the input interface, a second input (Meaney et al. para[0011]); and
responsive to the user input, displaying a plurality of roles and subroles that are assignable to the caption or subtitle object, wherein the roles include user-selectable caption or subtitle formats for the caption or subtitle role, respectively, and the subroles include user-selectable language preferences for the first caption or subtitle object (Meany para[0014]).

In regards to claim 14, Meaney et al. as modified by Khan et al. substantially discloses the method of claim 1, further comprising: 
Receiving, by the input interface, a second input (Meaney et al. para[0110]); and 
responsive to the second input, causing to display a second GUI that includes a preview window for playing back content of a project, a search engine configured to search for caption or subtitles in the project, a caption or subtitle editing interface for allowing a user to edit caption or subtitle objects, and a plurality of controls, the controls including transport controls for controlling playback of the content in the preview window, controls for causing the search engine to navigate through a plurality of captions or subtitles in the project based on at least one of timecodes or text terms, and editing controls for editing caption or subtitle objects in the second GUI (Meaney et al. para[0111]-[0112]).

In regards to claim 15, Meaney et al. as modified by Khan et al. substantially discloses the method of claim 14, wherein the controls further include filter controls configured for displaying only captions or subtitles in the second GUI that have verification errors (Meaney et al. para[0150]-[0151]).

Claims 16 and 20-30 recite substantially similar limitations to claims 1 and 5-15. Thus claims 16 and 20-30 are rejected along the same rationale as claims 1 and 5-15.

Claim 31 recites substantially similar limitations to claim 1. Thus claim 31 is rejected along the same rationale as claim 1.

In regards to claim 32, Meaney et al. as modified by Khan et al. substantially discloses the method of claim 1, further comprising: 
causing to display on the timeline a third lane including a second caption or subtitle object, wherein the first caption or subtitle object is configured to contain text in a first language, and the second caption or subtitle object is configured to contain text in a second language that is different than the first language (Meany para[0109] and [0129]).  

In regards to claim 33, Meaney et al. as modified by Khan et al. substantially discloses the system of claim 16, wherein the operations further comprise: 
causing to display on the timeline a third lane including a second caption or subtitle object, wherein the first caption or subtitle object is configured to contain text in a first language, and the second caption or subtitle object is configured to contain text in a second language that is different than the first language  (Meany para[0109] and [0129]).  

Meany para[0109] and [0129]).

Response to Arguments
Applicant's arguments filed 9/09/2021 have been fully considered but they are not persuasive.
Applicant argues on page 11, that Meaney does not teach “the anchoring comprises displaying an anchor indicator indicating that the media object and the first caption object or subtitle object can be concurrently manipulated as a single group of objects in the timeline; receiving y the one or more hardware processors through an input interface, an input; and responsive to the input, causing, by the one or more hardware processors, the media object and the first caption or subtitle object to concurrently move together to a different position on the timeline”.
However Meaney et al. as modified by Khan et al. substantially discloses the anchoring comprises displaying an anchor indicator indicating that the media object and the first caption object or subtitle object can be concurrently manipulated as a single group of objects in the timeline (Kahn et al. fig 12 col20 ln46-54, displays anchor indicator showing relationship between two objects); receiving, by the one or more hardware processors through an input interface, an input (Khan et al. col20 ln46-54, receives selection of multiple objects to be moved together along the timeline); and responsive to the input, causing, by the one or more hardware processors, the media object and the first caption or subtitle object to concurrently Khan et al. col20 ln55-60,  two objects are moved together while maintaining the timing of the objects).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178